Citation Nr: 0323257	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  97-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disability.

2.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
RO that increased the rating for varicose veins of the left 
lower extremity from zero to 10 percent.  By rating action of 
March 1993, a RO hearing officer increased the rating for 
varicose veins of the left lower extremity to 20 percent.  In 
April 1996 and March 1997, the RO confirmed and continued the 
20 percent rating.  By a decision entered in February 2003, 
the RO increased the veteran's rating from 20 to 40 percent.

This matter is also on appeal from an April 1996 rating 
decision by the RO that, among other things, denied an 
application to reopen a previously denied claim of service 
connection for a psychiatric disability (then characterized 
as a nervous condition).  The veteran testified at hearings 
at the RO in November 1992 and May 1997.  

Previously, this case was before the Board in February 2000 
when it was remanded to schedule the veteran for a hearing 
before a Veterans Law Judge (VLJ).  Such a hearing was 
conducted in January 2001.  This case was also before the 
Board in May 2001, when it was remanded for additional 
development.


FINDINGS OF FACT

1.  By rating action in May 1985, the RO denied a claim of 
entitlement to service connection for a psychiatric 
disability.  The veteran was notified of the denial by letter 
that same month, but he did not initiate an appeal.  A claim 
to reopen was filed in August 1994.

2.  Evidence received since the May 1985 RO denial, when 
considered in conjunction with the entire record, is not so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for a psychiatric 
disability.  

3.  The veteran's varicose veins of the left lower extremity 
are manifested by persistent and nonpitting edema and stasis 
pigmentation; however, persistent ulceration or pronounced 
involvement is not shown.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for psychiatric 
disability has not been received.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  An increased rating for varicose veins of the left lower 
extremity is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104 (Diagnostic Code 7120) (1997); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.27, 4.104 (Diagnostic Code 7120) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's service medical records - including pre-
induction and separation examination reports - are negative 
for any complaints, treatment, or diagnoses pertaining to a 
psychiatric disability.

Thereafter, VA treatment reports show that, in December 1981, 
the veteran was first hospitalized for psychiatric problems.  
He was admitted for evaluation and treatment of depression 
with decreased sleep, marital and occupational instability 
associated with obsessive compulsive disorder.  The final 
diagnoses were adjustment disorder with depressive features 
and an obsessive-compulsive disorder.  

Correspondence from W.F., Ph.D., dated in March 1985, 
reflects that the veteran was referred in February 1981 for 
personal and marital problems.  Dr. W.F. noted that it was 
quite clear that the veteran's primary presenting problems 
(obsessive-compulsive) were directly amplified with any 
stress or anxiety.  In turn, the veteran's underlying 
personality disorders made it difficult for him to cope, and 
created much anxiety that bought on obsessive-compulsive 
behavior, which then created more stress and severe 
depression.  The veteran's therapy had helped to modify the 
underlying personality patterns and, as a result, everything 
else had improved.  Dr. W.F. also stated that the veteran's 
military service had exactly the opposite effect - the 
veteran's anxiety (and enuresis) increased along with the 
veteran's dependency and paranoid tendencies and, thus, the 
obsessive-compulsive behavior was exacerbated.

Based on the evidence of record, by rating action of May 
1985, the RO denied a claim of entitlement to service 
connection for a psychiatric disability on the basis that a 
nervous condition was not shown or treated during service, 
and, therefore, was not shown to have been incurred in or 
aggravated by service.  The RO notified the veteran of that 
decision that same month, but he did not initiate an appeal 
within the one-year period allowed and, as a result, the 
denial became final.  38 C.F.R. §§ 19.129, 19.192 (1984); 
38 C.F.R. § 3.156(a) (2001).

Thereafter, correspondence and treatment reports from private 
physicians and VA as well as VA examination reports were 
submitted, documenting the veteran's treatment for 
psychiatric problems.  The veteran's medical records 
associated with a Social Security Administration (SSA) 
disability benefits award were also associated with the 
claims files.  SSA records indicate that the veteran was 
found to be disabled since June 1990 due primarily to anxiety 
related disorders.

The veteran filed an application to reopen a previously 
denied claim of service connection for psychiatric disability 
in August 1994.  By rating action of April 1996, the RO 
denied the veteran's application to reopen the claim on the 
basis that new and material evidence had not been received to 
show that the veteran's psychiatric disability began in or 
was aggravated by military service.  It is from the April 
1996 decision to deny that the present appeal arises.

In this regard, the claim of service connection for 
psychiatric disability may now be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim in May 1985.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his case.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a previously denied 
claim of service connection for psychiatric disability, the 
Board has reviewed the additional evidence received 
subsequent to the May 1985 RO denial and finds that new and 
material evidence has not been presented to reopen the claim.  
(The specified basis for the denial of service connection in 
May 1985 was that the veteran's psychiatric disability was 
not shown to have been incurred in or aggravated by military 
service). 

Although the veteran has provided his own opinion in written 
statements and at RO and Board hearings regarding the 
etiology of his psychiatric disability, there has been no 
indication in the record that he is competent to provide such 
an opinion as to medical etiology.  Additionally, the 
statements as to the time of onset do not differ from the 
contentions and evidentiary assertions made prior to the May 
1985 RO decision.  Consequently, the more recent assertions 
by the veteran do not tend to prove the claim in a manner 
different from what was shown previously.  This evidence is 
therefore not new and material.

While the veteran is competent to describe symptoms he was 
experiencing and which he observed during service, his 
assertions that he has a psychiatric disability and that such 
disability is related to service are not helpful to the 
determination because he is not competent to provide evidence 
that requires medical expertise, such as is required when 
commenting on medical diagnosis or nexus.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

The Board further finds that the additional newly received 
evidence does not constitute evidence that is new and 
material as defined by 38 C.F.R. § 3.156(a).  In short, the 
remaining evidence does not support the veteran's claim in a 
manner different from what was previously shown.  
Consequently, it may be said that the evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  If anything, the additional evidence is "new" 
in that it was not of record at the time of the May 1985 RO 
determination; but it is not "material" in that it does not 
bear on the question of whether a psychiatric disability 
began in or was aggravated by military service.  It merely 
establishes that the veteran continued to receive treatment 
for variously diagnosed psychiatric disabilities since 1985.  
This was not a material fact in dispute in 1985 and has no 
bearing on whether the psychiatric disability began in 
service or increased in severity during service.  Moreover, 
the newly received evidence does not contain a medical 
opinion, private or VA, tending to reflect that etiology of 
any such psychiatric disability was related to military 
service.

The Board therefore finds that the newly received evidence 
does not bear directly and substantially upon the issue at 
hand.  In sum, it does not tend to support the veteran's 
claim in a manner different from the evidence previously of 
record.  Consequently, the newly received evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  In other words, the evidence 
does not tend to provide information directly pertinent to 
the underlying question of service connection beyond what was 
known previously.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence under 38 
C.F.R. § 3.156(a).

II.  Increased Rating

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2002).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In this case, the veteran was afforded a VA examination in 
November 1998.  The examiner noted that the veteran had 
visible and palpable varicosities on the left lower 
extremity.  There was pigment change noted that was increased 
on the posterior surface.  There was also edema present but 
no ulcers or pitting edema.  The diagnosis was varicosities 
involving bilateral lower extremities.

When the case was before the Board in May 2001, the Board 
noted that, when the veteran testified at a hearing before 
the undersigned VLJ in January 2001, he indicated that his 
varicose veins of the left lower extremity had worsened since 
the most recent VA examination in November 1998.  Under those 
circumstances, the Board determined that another examination 
was required.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that where an appellant reports worsening after a VA 
examination, another examination should be conducted); 
38 C.F.R. §§ 3.327, 4.2, 19.9 (2002).

Pursuant to the Board's May 2001 remand, the veteran was 
afforded a VA examination in November 2002.  He reported 
symptoms of hurting with aching, cramping, and numbness in 
the lower legs.  The veteran also reported fatigue, and after 
prolonged standing or walking, numbness and cramping.  He 
obtained partial relief with compression hosiery and 
elevation.  Examination of the left lower extremity revealed 
multiple visible and palpable varicosities.  The veteran did 
have stasis pigmentation.  He also had edema that was 
persistent.  The edema was noted to be nonpitting and limited 
to the lower leg.  The diagnoses were varicose veins and 
peripheral vascular disease.

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating cardiovascular 
disabilities.  See 62 Fed. Reg. 65,207-65,224 (Dec. 11, 
1997).  A second amendment became effective on August 13, 
1998 but only applied to cold injury residuals.  See 63 Fed. 
Reg. 37,778-37,779 (July 14, 1998).  

Because this change took effect during the pendency of the 
veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit).  

Nevertheless, the Board will address both sets of rating 
criteria.  It should be noted at this point that the new 
regulations cannot be applied prior to their effective date.  
38 U.S.C.A. § 5110 (West 2002).  Moreover, the Board notes 
that the veteran was advised of the changes in the pertinent 
rating criteria in the June 1999 statement of the case (SOC).  
As such, there is no prejudice to the veteran in the Board's 
consideration of his varicose veins of the left lower 
extremity under both sets of rating criteria.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Prior to January 12, 1998, the old rating criteria for 
varicose veins, a 40 percent rating for unilateral varicose 
veins was assigned for a severe condition involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 cm. in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, and no involvement of the deep circulation.  
38 C.F.R. § 4.104 (Diagnostic Code 7120) (1997).  A 
50 percent rating was assigned for pronounced unilateral 
varicose veins with findings of a severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  Id.  (A 50 percent rating was 
the maximum rating available for unilateral varicose veins 
under the old criteria.)  

Under the rating criteria for varicose veins effective from 
January 12, 1998, a 40 percent rating is assigned when there 
is persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  38 C.F.R. § 4.104 
(Diagnostic Code 7120) (2002).  A 60 percent rating is 
assigned when there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Id.  A 100 percent rating is assigned when 
massive board-like edema with constant pain at rest is 
attributed to varicose veins.  Id. 

In the veteran's case, despite his contentions, a review of 
the record indicates that the competent and probative 
evidence of record does not support the assignment of 
disability rating in excess of 40 percent for the veteran's 
varicose veins of the left lower extremity, under either the 
old or new rating criteria.  As noted above, to warrant a 50 
percent rating under the old criteria, the maximum rating 
available for unilateral varicose veins, the medical evidence 
would have to demonstrate pronounced varicose veins with 
secondary involvement of the deep circulation, ulceration, 
and pigmentation.  Based on the recent evidence, including 
the November 1998 and November 2002 VA examinations as well 
as private and VA medical records of record, the veteran does 
have pigmentation and symptoms associated with capillary 
refill.  However, the veteran does not currently experience 
ulceration, and there is no indication of problems with deep 
circulation.  Additionally, an April 2003 VA outpatient 
treatment record also reflects that the veteran does not have 
ulceration.  Accordingly, the Board finds that a rating in 
excess of 40 percent under the old rating criteria for 
Diagnostic Code 7120 is not warranted.  38 C.F.R. § 4.104 
(Diagnostic Code 7120) (1997).  

Similarly, the Board finds that there is no evidence that the 
veteran has symptoms that are productive of disability that 
would warrant a rating in excess of 40 percent under the new 
rating criteria for Diagnostic Code 7120.  38 C.F.R. § 4.104 
(Diagnostic Code 7120) (2002).  As noted above, to warrant 
the next higher rating of 60 percent under the new criteria, 
the medical evidence would have to demonstrate that the 
veteran has persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  In 
his case, there is objective evidence that the veteran has 
persistent edema and stasis pigmentation; however, there is 
no objective medical evidence that he has persistent 
ulceration.  In other words, without evidence showing that 
the veteran experiences ulceration that may be described as 
persistent, he is not entitled to a rating higher than 40 
percent under the new rating criteria for Diagnostic Code 
7120.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his hearing 
testimony, written statements to the RO, and statements from 
a friend in November 1992 and May 1997, attesting to the 
symptoms associated with varicose veins of the left lower 
extremity.  While a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability, his or 
her belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is 
not probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran or his friend is not shown to possess, may 
provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 494-
95.  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Although the veteran has expressed his belief that his 
service-connected varicose veins of the left lower extremity 
warrant a higher rating than the 40 percent rating assigned, 
suggesting a claim for an extraschedular evaluation, there is 
no indication that problems he experiences present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2002).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

III.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 11-00; 
cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) 
(holding that only section 4 of the VCAA, amending 38 U.S.C. 
§ 5107, was intended to have retroactive effect); Kuzma, 
supra.  The VCAA provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
those cases where notice is provided to the claimant, notice 
is to be provided to advise that if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO has informed 
the veteran of the bases on which it decided the claims and 
of the elements necessary to be granted either benefit 
sought.  Initially, the RO notified the veteran in April 
1992, by rating action and a letter, of the grant of an 
increased rating, and of the bases for the decision.  In 
response to his notice of disagreement, the RO issued the 
veteran a SOC in May 1992 that addressed the entire 
development of his claim up to that point.  The SOC addressed 
the procedural aspects of the case, provided a recitation of 
the pertinent statutes and regulations, particularly the laws 
applicable to the increased rating connection claim, and 
discussed the application of the evidence to the veteran's 
claim.  Subsequently prepared rating actions of July 1992, 
April 1996, and March 1997, and July 1998 also informed the 
veteran of the bases for the RO's decision, as well as a 
supplemental SOC (SSOC) issued in August 1992, August 1999, 
February 2003, and May 2003.

The RO also notified the veteran in April 1996, by rating 
action and a letter, of the denial of his claim to reopen, 
and the bases for the decision.  He submitted his NOD and was 
provided a SOC in March 1997 that addressed the entire 
development of his claim up to that point.  The SOC addressed 
the procedural aspects of the case, provided a recitation of 
the pertinent statutes and regulations, particularly the laws 
applicable to the claims to reopen, and discussed the 
application of the evidence to the veteran's claim.  

The Board also notes that the criteria for rating 
cardiovascular disabilities, including varicose veins, were 
amended on two occasions during the pendency of the veteran's 
appeal.  The amendment to those criteria that affected 
varicose veins became effective on January 12, 1998.  62 Fed. 
Reg. 65,207-65,224 (Dec. 11, 1997).  The record reflects that 
the veteran was advised of the new criteria when a June 1999 
SOC was issued.

In considering the VCAA, the Board remanded the veteran's 
claims in May 2001.  Such development included directing the 
RO to notify the veteran of the VCAA and consider the 
application of the VCAA to the veteran's claims as well as 
obtaining a medical opinion.  Furthermore, the RO wrote to 
the veteran in May 2001 and informed him of the VCAA and of 
VA's duty to assist him in the development of his claims.  
The need for specific evidence from the veteran was discussed 
and the veteran was informed that he could request assistance 
in obtaining any outstanding evidence.

The veteran was provided with a SSOC in February 2003 and May 
2003, which reviewed the accumulated evidence and restated 
the bases for the denial of his claims.  This document 
notified the veteran of the development of his claims, the 
type of evidence needed to prove his claims, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West 2002).  In doing so, VA also provided the 
veteran with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to the 
evidence.  The RO informed the veteran, among other things, 
that VA had considered a November 2002 VA examination report 
as well as VA outpatient treatment reports from 2003 in 
considering his claims.

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
reopen his claim or grant an increased rating.  He also has 
been provided assistance in obtaining the evidence.  Numerous 
documents sent by the RO collectively show that the RO 
notified the veteran of the development of his claims, the 
type of evidence needed to prove his claims, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West 2002).  In doing so, VA also provided the 
veteran with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to the 
evidence.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and newly promulgated 38 C.F.R. 
§ 3.159(b).  See Quartuccio, 16 Vet. App. at 187.  

With respect to applicability of the new law as applied to 
his claim to reopen, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett, 83 F.3d at 1383-84; Butler, 9 Vet. App. at 167.  The 
VCAA recognizes this.  38 U.S.C.A. § 5103A(f) (West 2002).  
Consequently, because the Board may not address the 
underlying claim to reopen until new and material evidence 
has been presented, a remand to have the RO address this case 
further is not necessary.  

With respect to applicability of the new law as applied to 
his claim for an increased rating, the Board notes that the 
VCAA's duty-to-assist provision under 38 U.S.C.A. § 5103A has 
been fulfilled.  This section of the VCAA and new regulation 
sets forth several duties for VA in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim for increased rating and there is no outstanding 
evidence to be obtained, either by VA or the veteran.  To the 
extent possible, VA has obtained all pertinent records from 
sources identified by the veteran with regards to his claims, 
including his VA treatment records and private medical 
records.  The veteran also provided testimony at personal 
hearings in November 1992, May 1997, and January 2001.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2002).  In this case, the veteran was afforded 
VA examinations in November 1998, and November 2002, and VA 
examiners provided findings regarding the severity of the 
veteran's service-connected varicose veins of the left lower 
extremity.  An additional examination or medical opinion 
being unnecessary, the Board finds that the RO has satisfied 
the duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim for an increased 
rating.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions, 
other than that already requested of him.  Moreover, the 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).


ORDER

The application to reopen a claim of service connection for a 
psychiatric disability is denied.

An increased rating for varicose veins of the left lower 
extremity is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

